ACCEPTED
                                                                                         01-15-00290-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     9/3/2015 9:53:08 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               No. 01-15-00290-CR

                          In the Court of Appeals for the
                                        FILED IN
                                 1st COURT OF APPEALS
                         First District of Texas at Houston
                                     HOUSTON, TEXAS
                                 9/3/2015 9:53:08 AM
             
                                 CHRISTOPHER A. PRINE
                                         Clerk

                                   No. 1416480

                           In the 208th District Court of
                               Harris County, Texas

             

                               FERNANDO RAZO
                                   Appellant
                                      v.
                            THE STATE OF TEXAS
                                  Appellee

             

       APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLATE BRIEF

             

TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW APPELLANT, in accordance with Rules 2, 10.5(b)(1), and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file his appellate brief in this cause, and, in support

thereof, presents the following:
        1.    On March 16, 2015, appellant was convicted in the 208th District

Court of Harris County, Texas of the felony offense of Intoxication Manslaughter

in cause number 1416480, The State of Texas v. Fernando Razo.                He was

sentenced to 10 tears confinement in the Texas Department of Criminal Justice –

Institutional Division.

        2.    Appellant filed a timely and written notice of appeal on March 16,

2015.

        3.    The reporter’s record was filed on July 27, 2015. The clerk’s record

was filed on May 8, 2015. Appellant’s brief was initially due on August 26, 2015.

Appellant has not requested any previous extensions.

        4.    Appellant respectfully requests an extension of time of sixty (60) days

until October 25, 2015 in which to file his brief.

        5.    The additional facts relied upon to explain the need for this extension

are as follows:

        Appellant retained undersigned counsel to represent him on appeal. A
        motion to permit his then-counsel of record to withdraw and allow for
        the substitution of undersigned counsel was filed with this Court on
        August 7, 2015. This Court did not rule on said motion until
        September 3, 2015.

        Although undersigned counsel has begun reviewing the record, he has
        not had an opportunity to sufficiently identify and research the issues
        in this case and needs more time to do so and properly present all
        viable issues to this Court.
       WHEREFORE PREMISES CONSIDERED, appellant prays that this Court

will grant an extension of time until October 25, 2015, in which to file his appellate

brief in this case.

                                       Respectfully Submitted,

                                       /s/ T. Brent Mayr
                                       T. Brent Mayr
                                       SBN 24037052
                                       Law Office of Brent Mayr, P.C.
                                       4101 Washington Ave., 2nd Floor
                                       Houston, TX 77007
                                       713.808.9613
                                       713.808.9991 FAX
                                       bmayr@bmayrlaw.com

                                       ATTORNEY FOR FERNANDO RAZO



                         CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing motion has been served on the

attorney for the State, Alan Curry, pursuant to Texas Rule of Appellate Procedure

9.5 (b)(1), through Appellant’s counsel’s electronic filing manager on September

3, 2015.

                                       /s/ T. Brent Mayr
                                       Law Office of Brent Mayr, P.C.
                                       ATTORNEY FOR FERNANDO RAZO